PER CURIAM:
Virginia inmate Leo Lionel Payne petitions for a writ of mandamus seeking an order directing the district court to issue a decision in Payne’s 28 U.S.C. § 2254 (2000) action. The last district court action occurred on November 19, 2007, when the district court granted Payne leave to proceed in forma pauperis.
We find that mandamus relief is not warranted at this time because the delay since the district court’s last significant action is not unreasonable. Accordingly, we deny Payne’s mandamus petition without prejudice to the filing of another such petition if the district court does not act expeditiously. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.